Title: To John Adams from Richard Price, 4 April 1788
From: Price, Richard
To: Adams, John


          
            
              My dear Friend
              Hackney Ap: 4th: 1788
            
            I have just received the favour of your letter, and feel an impatience to thank you for it. Your recommendation of Mr Neckar’s book raises my expectations from it, and I will take the first opportunity to purchase it, and to endeavour to perswade Some of the booksellers to get it translated.
            Will you be so good as to inform Mr Bowdoin that he was balloted for last night at the Royal Society and chosen a member. There were 27 candidates on the foreign list whose recommendations had been hanging up all the winter in the room where the Royal Society holds its meetings; but near half of them were negatived.
            I had Signed Mr Bowdoin’s recommendation, and I am glad I have the pleasure of now reckoning him one of our number. Deliver my respectful complimts to him. I fear this letter will not reach Portsmouth before you have Sailed, and therefore I will only add that my best wishes attend you and Mrs Adams, and that I Shall always reflect with gratitude on the friendship with which you and her have honoured me. You are going to the new World. I remain in the old world. May Heaven unite us again in that world beyond the grave where all the virtuous are to meet. I am, Dear Sir, / affectionately yours
            
              Richd: Price
            
          
          
            I have at last received from Dilly your 3d Volume, and thank you heartily for it. I have begun reading your remarks on Nedham, and expect to be instructed by it. Your country is certainly much indebted to you for the Service you do them by this publication.
          
        